Citation Nr: 0721482	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  04-11 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
condition.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a psychiatric 
condition, to include as secondary to tinnitus.

4.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia patella with osteoarthritis of the right 
knee.

5.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia patella with osteoarthritis of the left 
knee.

6.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a lumbar strain with degenerative disc 
disease and spondylosis.

7.  Entitlement to an initial compensable rating for 
residuals of a scaphoid fracture and strain of the right 
wrist. 

8.  Entitlement to an initial compensable rating for 
residuals of an avulsion injury to the medial malleolus of 
the right ankle. 

9.  Entitlement to an initial compensable rating for 
residuals of an avulsion injury to the medial malleolus of 
the left ankle. 

10.  Entitlement to an initial compensable rating for a 
plantar heel spur of the right foot. 

11.  Entitlement to an initial compensable rating for 
hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to July 
2002, with prior active service.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
St. Petersburg, Florida and Winston-Salem, North Carolina, 
that denied the benefits sought on appeal.  The matter is 
currently being handled by the RO in St. Petersburg, Florida. 


A number of issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  These include 
the following: entitlement to service connection for a left 
shoulder condition, entitlement to an initial rating in 
excess of 10 percent for chondromalacia patella with 
osteoarthritis of the right knee, entitlement to an initial 
rating in excess of 10 percent for chondromalacia patella 
with osteoarthritis of the left knee, entitlement to an 
initial rating in excess of 10 percent for residuals of a 
lumbar strain with degenerative disc disease and spondylosis, 
entitlement to an initial compensable rating for residuals of 
a scaphoid fracture and strain of the right wrist, 
entitlement to an initial compensable rating for a plantar 
heel spur of the right foot, and entitlement to an initial 
compensable rating for hypertension. 


FINDINGS OF FACT

1.  The veteran has not been diagnosed with migraine 
headaches.

2. The veteran's psychiatric condition was not incurred in or 
aggravated by active military service, is not causally or 
etiologically related to service, and is not secondary to any 
service-connected disability.  

3. The medical evidence shows the veteran has moderate 
limitation of motion of his right ankle.

4.  The medical evidence shows the veteran has moderate 
limitation of motion of his left ankle.


CONCLUSIONS OF LAW

1.  The criteria for service connection for migraine 
headaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002);   
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2006).
2.  The criteria for service connection for a psychiatric 
condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2006).

3. The criteria for a 10 percent disability rating, but no 
higher, for residuals of an avulsion injury to the medial 
malleolus of the right ankle have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5299-5271 (2006).

4.  The criteria for a 10 percent disability rating, but no 
higher, for residuals of an avulsion injury to the medial 
malleolus of the left ankle have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5299-5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

	A.  Migraine Headaches
The veteran seeks service connection for migraine headaches, 
but the objective medical evidence does not reveal a current 
diagnosis of this condition. In a March 2003 VA treatment 
note, the veteran reported that he "sometimes gets headaches 
which last sometimes 15-20 mins."  No diagnosis of migraine 
headaches was made by the examiner based on these symptoms.  
In a January 2005 VA examination the veteran was asked about 
specific symptoms associated with migraine headaches, and 
based on his responses, the examiner concluded that a 
diagnosis of migraine headaches was "unfounded."

Where the medical evidence establishes that a veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of 
a diagnosis of migraine headaches, the other elements of 
service connection need not be addressed and the veteran's 
claim for service connection must be denied.

In reaching this decision the Board considered the veteran's 
arguments in support of his assertions that he suffers from 
migraine headaches and that they are related to service.  
However, the veteran, as a lay person untrained in the field 
of medicine, is not competent to offer an opinion in this 
regard. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
These arguments do not provide a factual predicate upon which 
compensation may be granted.  For all of these reasons, the 
veteran's claim for service connection for migraine headaches 
is denied.

	B.  Psychiatric Condition
In his April 2003 claim, the veteran contends he has an 
anxiety disorder related to his service connected tinnitus.  
Based on this, there are three possible theories of service 
connection to address in adjudicating this claim: direct 
service connection, secondary service connection, and 
presumptive service connection.

Direct service connection, as described above, requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  The 
veteran's claim fails because although an April 2005 VA 
examination found the veteran has an adjustment disorder with 
anxiety, there is no evidence of in service incurrence or of 
a positive nexus.  A psychological examination conducted in 
service, (undated but likely performed sometime in 1990 when 
the veteran's birth date and age at the time of the 
examination are considered), revealed normal findings and no 
psychiatric diagnosis.  There are no service medical records 
showing complaints of, treatment for, or the diagnosis of any 
psychiatric disorder.  As to nexus, the April 2005 VA 
examiner attributed the veteran's adjustment disorder to 
current changes in the veteran's life and not to service.  
There are no nexus opinions to the contrary in the file.  For 
these reasons, direct service connection must be denied.

Under section 3.310(a) of VA regulations, service connection 
may also be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).  Here, 
the evidence does not show that the veteran's current 
adjustment disorder with anxiety is related to his service-
connected tinnitus.  While the veteran reported the 
possibility of this link to the April 2005 VA examiner, the 
examiner's objective findings attributed the condition to 
current life changes, not tinnitus.  For this reason, service 
connection must also be denied on a secondary basis.

Finally, certain diseases, chronic in nature, may be presumed 
to have been incurred in service, if the evidence shows that 
the disease became manifest to a degree of 10 percent or more 
within one year from separation from active service, even 
though there is no evidence of the disease during service. 38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  
Psychoses have been identified as such chronic diseases 
subject to the presumption of service connection.

The first documentation of any psychiatric disorder is the 
April 2005 VA examination report.  There is no objective 
medical documentation of a psychiatric disorder of any kind 
within one year of the veteran's separation from service.  
While the veteran reported to the April 2005 examiner that he 
has had symptoms of anxiety since service, and the examiner 
incorporated this information in his findings, this does not 
constitute objective medical evidence of psychiatric symptoms 
from within the required time frame.  In the absence of any 
such evidence, service connection must also be denied on a 
presumptive basis.

As to all of these theories of service connection, the Board 
has considered the veteran's arguments in support of his 
assertion that his psychiatric condition is related to 
service but the veteran, as a lay person untrained in the 
field of medicine, is not competent to offer an opinion in 
this regard. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). These arguments do not provide a factual predicate 
upon which compensation may be granted.  Accordingly, service 
connection must be denied.

Initial Increased Rating Claims

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes (DCs) identify the various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

The veteran essentially contends he is entitled to an 
increased rating for his ankle disabilities because the 
current ratings assigned do not accurately reflect the 
severity of his disabilities.

A rating decision of August 2002 granted service connection 
and assigned a noncompensable rating for the veteran's right 
and left ankle disabilities.  This rating was derived from DC 
5271, based on limitation of motion of the ankle.  A 10 
percent rating is assigned where there is moderate limitation 
of motion, and a 20 percent rating is assigned where there is 
a marked limitation of motion.

The VA examination of January 2005 measured dorsiflexion of 
the veteran's left and right ankles at 10 degrees.  The 
normal range of motion in dorsiflexion is zero to 20 degrees.  
See 38 C.F.R. § 4.71a, Plate II p.385 (2006).   The veteran 
stated that it was "very painful" to dorsiflex to 10 
degrees with his right ankle and the examiner noted it took 3 
attempts to achieve this.  The veteran also complained of 
pain in his left ankle.  In Johnson v. Brown, 10 Vet. App. 
80, 85 (1997), the Court held that the provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 require consideration of 
additional functional impairment due to pain unless the 
veteran is already receiving the maximum available rating for 
limitation of motion of the joint.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In light of the pain reported by the 
veteran, and the fact that he is able to achieve dorsiflexion 
to only half the degree of what is considered normal, the 
Board finds the limitation of motion in each of the veteran's 
ankles to be moderate, and a 10 percent rating is warranted.

The Board considered all other diagnostic codes pertaining to 
the ankle but none provide the basis for an increase in 
excess of 10 percent.  DC 5270 and DC 5272 require evidence 
of ankylosis.  In addition to the dorsiflexion measurements 
described above, plantar flexion was 40 degrees in the right 
ankle and 30 degrees in the left, eversion was 20 degrees in 
the right ankle and 20 degrees in the left, and inversion was 
30 degrees in the right ankle and 25 degrees in the left.  
This is not suggestive of ankylosis and the application of DC 
5270 or DC 5272 is not warranted.

DC 5273 requires evidence of malunion of os calcis or 
astragalus.  There is no evidence of this in the file.  An x-
ray taken in conjunction with the February 2002 examination 
revealed no evidence of these abnormalities.  DC 5274 
requires evidence of astragalectomy and at no time has the 
veteran reported that he underwent ankle surgery and there is 
no objective medical evidence in this regard in the file.  
For these reasons, the application of DC 5273 and DC 5274 is 
also not warranted.

In addition, the Board finds that there is not evidence of 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  38 C.F.R. § 3.321(b)(1) 
(2005).  Ordinarily, the VA Schedule for Rating Disabilities 
will apply unless there are exceptional or unusual factors 
that would render application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

In reaching these conclusions, the Board observes that the 
veteran has appealed the initial evaluation assigned, and as 
such, has considered the severity of the disability during 
the entire period from the initial assignment of the 
disability rating to the present. See Fenderson v. West, 12 
Vet. App. 119 (1999).  The evidence of record does not show 
that the severity of the veteran's bilateral ankle disability 
has warranted an increase at any time prior to the January 
2005 examination.  

Notice and Assistance

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
May 2003 and June 2004 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, the letter of June 2004 
specifically informed the veteran that he should submit any 
additional evidence that he had in his possession.  The VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  With regard to the increased rating claims, while 
the notice provided does not provide any information 
concerning the effective date pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the RO will be 
responsible for addressing any notice defect with respect to 
the rating established by this decision and the effective 
date elements when it effectuates his award.  The veteran 
will then have any opportunity to express disagreement with 
the effective date should he desire to do so.  As for the 
service connection claims, while the notice does not provide 
any information concerning the evaluation or the effective 
date that could be assigned should service connection be 
granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006), since 
this decision affirms the RO's denial of service connection, 
the veteran is not prejudiced by the failure to provide him 
that further information.  For all of these reasons, the 
Board concludes, that the appeal may be adjudicated without a 
remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He was afforded VA examinations in 
February 2002, January 2005, and April 2005.  The Board does 
not have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  




ORDER

Service connection for migraine headaches is denied.

Service connection for a psychiatric condition is denied.

Entitlement to a disability rating of 10 percent, but no 
higher, for residuals of an avulsion injury to the medial 
malleolus of the right ankle is granted subject to statutory 
and regulatory provisions governing the payment of monetary 
benefits.

Entitlement to a disability rating of 10 percent, but no 
higher, for residuals of an avulsion injury to the medial 
malleolus of the left ankle is granted subject to statutory 
and regulatory provisions governing the payment of monetary 
benefits.


REMAND

During the pendency of this appeal the Court issued Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice and assistance requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to the effective date of an 
award in an increased rating claim.  Notice needs to be 
provided to the veteran in this regard. 

A remand is additionally required in order to afford the 
veteran a VA examination for a number of his disabilities. In 
the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2005). The veteran is hereby notified that it is 
his responsibility to report for the examination scheduled in 
connection with this REMAND and to cooperate in the 
development of his case. The consequences of failure to 
report for a VA examination without good cause may include 
denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2006).

As to the veteran's claim for service connection for a left 
shoulder disability, a VA examination is required because the 
record shows the veteran has recurrent problems with his left 
shoulder, although the exact diagnosis of the problem is 
unknown.  A March 2003 VAMC treatment note documented pain in 
the veteran's shoulder.  A May 2003 VAMC treatment note 
indicated the veteran has a sprain and strain of the shoulder 
and bursitis, although which shoulder these conditions affect 
was not specified.  A December 2004 x-ray revealed 
"negative" findings as to the veteran's left shoulder, but 
there is no objective interpretation by a medical 
professional of this x-ray in the file and this x-ray alone 
cannot be determinative of the veteran's condition in the 
absence of further medical assessment.  In addition, there is 
evidence of a left shoulder condition in service.  A May 2002 
service medical record shows the veteran had a left shoulder 
impingement and possible tendonitis.  The veteran was treated 
with steroid injections.  A VA examination is required in 
order to ascertain the veteran's exact current diagnosis, and 
to determine whether there is any link between his current 
condition and the shoulder problems from which he suffered in 
service.

As to the veteran's increased rating claims, the January 2005 
VA examination assessed a number of the veteran's 
disabilities, but does not provide enough information to 
assess the veteran's current rating under the applicable 
diagnostic codes.  An explanation as to each disability is 
provided below.

With regard to the veteran's knee disabilities, the veteran 
is rated under DC 5010-5019, which in turn rates the veteran 
based on limitation of motion.  The diagnostic codes for 
limitation of motion of the knee, DCs 5256-5263, require 
evidence of various measurements and certain other findings.  
The findings made in the January 2005 examination are 
insufficient in this regard.  For example, while the 
examination provided flexion measurements for both knees, it 
is questionable whether extension measurements were obtained.  
As to the right knee, the examiner reported the veteran 
"uses hyperextension with the knee extended to 10 degrees."  
As to the left knee, the examiner reported, "we did 5 
rotations of flexing extended, all went to 90 degrees."  It 
is unclear whether these are extension measurements.  Also, 
DC provides ratings based on subluxation and lateral 
instability and at the examination the veteran reported that 
his left knee can "slip out."  No objective findings as to 
subluxation or instability were made.  Additional 
measurements and findings are necessary in order to decide 
the veteran's knee claims.

As to the veteran's lumbar spine disability, the January 2005 
VA examination measured flexion, hyperextension, and right 
and left lateral bending.  However, the applicable diagnostic 
codes, DCs 5235-5243,  require measurements of extension, 
right and left lateral flexion, and right and left rotation, 
as well as other findings.  It is unclear, for example, what 
the veteran's extension measurement is and whether "lateral 
bending" is the same as lateral flexion.  No measurements of 
right and left rotation were made.  Additional measurements 
and findings, as applicable, are necessary in order to decide 
the veteran's back claim.

As to the veteran's right wrist disability, the VA examiner 
found the veteran was "able to get approximately 80 degrees 
right and left."  The applicable criteria under DC 5215 
require measurements of dorsiflexion and palmar flexion and 
it is unclear whether the VA examination measurements are of 
either dorsiflexion or palmar flexion.  In addition, DC 5214 
allows ratings based on favorable and unfavorable ankylosis 
and findings must also be made in this regard. VAMC treatment 
notes document treatment for the veteran's wrist but also do 
not provide the necessary measurements.  

As to the veteran's right heel disability, the January 2005 
examination made no findings as to the current state of this 
condition.  Findings consistent with the appropriate 
diagnostic codes, including whether the condition can be 
described as moderate, moderately severe, severe, or none of 
these under DC 5284, are required.

As to the veteran's hypertension, the examination provided 
three blood pressure measurements, presumably taken at the 
time of the examination, and found the condition to be 
controlled.  However, the applicable diagnostic code, DC 
7101, requires two or more measurements on at least three 
different days.  Compliant measurements must be obtained.



Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.	Afford the veteran a VA examination to 
ascertain the 
diagnosis of any current left shoulder 
condition the veteran may have.  

The examiner is also requested to 
determine the nature and etiology of any 
such left shoulder condition.  All 
pertinent records associated with the 
claims file, particularly the May 2002 
service medical record regarding the 
veteran's left shoulder, should be 
reviewed and the examiner should offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any current left shoulder condition 
had its onset during service or is in any 
other way causally related to his active 
service.

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  All 
opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner.  

3.  Afford the veteran a VA examination 
in order 
to determine the current severity of each 
of the  following service connected 
disabilities:
        
        a. right knee disability  
	b. left knee disability
	c. lumbar spine disability
	d. right wrist disability
	e. right heel disability
	f. hypertension

As applicable, the examination results 
must include ranges of motion, with 
notations as to the degree of motion at 
which the veteran experiences pain, if 
any. The examiner should identify and 
completely describe any relevant current 
symptomatology.  The veteran's claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

Ask the examiner to discuss all findings 
in terms of the applicable diagnostic 
codes.  For the bilateral knee 
disabilities this includes but is not 
limited to DCs 5010-5019, for the spine 
disability this includes but is not 
limited to DCs 5237-5243, for the right 
wrist disability this includes but is not 
limited to DCs 5299-5215, for the right 
heel disability this includes but is not 
limited to DCs 5015-5284, and for 
hypertension this includes but is not 
limited to DC 7101.   The pertinent 
rating criteria must be provided to the 
examiner, and the findings reported must 
be sufficiently complete to allow for 
rating under all alternate criteria.  

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


